DETAILED ACTION
This Office Action is in response to the amendment filed on 2/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 2/22/2021, responding to the Office action mailed on 11/20/2020, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1 - 4, 6 - 7, 9, and 12 - 14.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Oren Reches on 3/1/2021.
The application has been amended as follows: 
in claim 12, line 1, after “1,” please replace “where the multiple gates” with “further comprising multiple gates that”.
in claim 13, line 1, after “1” please replace “1” with “12”.
Allowable Subject Matter
Claims 1 - 4, 6 - 7, 9, and 12 - 14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        March 4, 2021